Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered December 6, 2002, convicting him of burglary in the first degree, rape in the first degree (two counts), sodomy in the first degree (three counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. On this record, we find that he was afforded meaningful representation (see People v Stultz, 2 NY3d 277 [2004]; People v Henry, 95 NY2d 563 [2000]; People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Cozier, J.P., Ritter, Spolzino and Lifson, JJ., concur.